DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	The Preliminary Amendment filed 08/01/2018 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22, and those depending therefrom including claims 2-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claimed “plan view” is indefinite.  This term is indefinite as typical definitions of “plan view” are a downward view of a structure.  However, Figures 1A and 3A, which are defined as a “plan view” [Application publication; paragraphs 0009 and 0013] appears to be looking upward at the bottom of the pad.  Therefore it’s unclear whether applicant is strictly adhering to the term “plan view” or broadening the definition.  For the purpose of examination, and as best understood from the specification, “plan view” will be considered a view of a horizontal surface of the object.  
Regarding claim 22, the claimed “the ring of the polishing wafer” is indefinite as applicant has not claimed that the polishing wafer is part of the claimed “wafer polishing pad” or that the polishing wafer does have a ring.  For the purpose of examination, the examiner will consider this “the ring of the polishing pad.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 11-14 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US-2011/0319000).
	Regarding claim 1 (Original), Suzuki (US-2011/0319000) discloses a wafer polishing pad, comprising: 
a first pad (14, 24) having a first surface (flat lower surface 14b) configured to receive a platen (rotation table 12); and 
a protrusion (ring 18) disposed on the first surface (14b) of the first pad (14, 24) (Fig. 3), 
wherein the protrusion (ring 18) is disposed on an edge region of the first pad (14, 24) (Fig. 3) in a plan view (i.e. horizontal 2D view of a 3D object) such that a side surface (20) of the protrusion makes contact with a side surface of the platen (12) (Fig. 3) when the first pad (14, 24) is disposed on the platen (12) (Fig. 3).

    PNG
    media_image1.png
    674
    634
    media_image1.png
    Greyscale

Regarding claim 2 (Original), Suzuki discloses the wafer polishing pad of claim 1, wherein the protrusion (ring 18) exposes a central region of the first surface (14b) of the first pad (14, 24) (Fig. 3), and when viewed in the plan view, the protrusion (ring 18) circumscribes the central region of the first pad (14, 24).
	Regarding claim 3 (Original), Suzuki discloses the wafer polishing pad of claim 1, wherein the protrusion (18) comprises a vent groove (space between multiple separate structures 98a-98f as in embodiment shown in Figures 22 and 23) disposed within a bottom surface of the protrusion (18) (Fig. 23).
Regarding claim 4 (Original), Suzuki discloses the wafer polishing pad of claim 3, wherein a floor surface of the vent groove (shown in Figure 23 below) is located at substantially a same level as that of the first surface (14b) of the first pad (14, 24) (Figs. 3 and 23).

    PNG
    media_image2.png
    183
    601
    media_image2.png
    Greyscale

	Regarding claim 6 (Original), Suzuki discloses the wafer polishing pad of claim 3, further comprising an adhesive layer (“tape”) covering a portion of the first surface (14b) of the first pad (14, 24) (“sub plate main body 14 and the upper surface 16 of rotation table 12 are fixed by adhesive layer 90 of double sided tape (adhesive tape) or adhesives or the like”) [Suzuki; paragraph 0116]
wherein the portion of the first surface (14b) of the first pad (14, 24) is exposed (i.e. not covered) by the protrusion (18) (Fig. 3),
	Regarding claim 7 (Original), Suzuki discloses the wafer polishing pad of claim 1, wherein a groove (74) is disposed on a second surface (exposed surface of pad 24) (Fig. 3) of the first pad (14, 24) (Fig. 16) [Suzuki; paragraph 0106],
wherein the second surface of the first pad (14, 24) is opposite to the first surface (14b) (Fig. 3).
	Regarding claim 11 (Original), Suzuki discloses a wafer polishing pad, comprising:
a top surface (top surface of pad 14, 24) including a groove (75) (Fig. 16) [Suzuki; paragraph 0106];
a first bottom surface (14b) opposite to the top surface (Fig. 3) and corresponding to a central region of the polishing pad (14, 24) (Fig. 3); and

wherein the second bottom surface (bottom surface of ring 18) is located at a lower level than that of the first bottom surface (14b) (Fig. 3),
	Regarding claim 12 (Original), Suzuki discloses the wafer polishing pad of claim 11, wherein the second bottom surface (bottom surface of ring 18) has a closed loop shape (considered a “ring” shape).
	Regarding claim 13 (Original), Suzuki discloses the wafer polishing pad of claim 11, further comprising a vent groove (shown in Figure 23 below) disposed within the second bottom surface (bottom surface of ring 18) (Fig. 23), wherein a floor surface (shown in Figure 23 below) of the vent groove is connected to the first bottom surface (14b) (Figs. 3 and 23).

    PNG
    media_image2.png
    183
    601
    media_image2.png
    Greyscale

	Regarding claim 14 (Original), Suzuki discloses the wafer polishing pad of claim 13, further comprising an adhesive layer (“tape”) disposed on the first bottom surface (14b) (“sub plate main body 14 and the upper surface 16 of rotation table 12 are fixed by adhesive layer 90 of double sided tape (adhesive tape) or adhesives or the like”) [Suzuki; paragraph 0116].
	Regarding claim 21 (Original), Suzuki discloses a wafer polishing pad (14, 24) (Fig. 3), comprising:
a polishing surface (top surface of pad 24) configured to mechanically polish a wafer [Suzuki; paragraph 0078]; a receiving surface (14b), opposite to the polishing surface (top surface of pad 14, 24), configured to make contact with a top surface of a platen (12) (Fig. 3); and


    PNG
    media_image1.png
    674
    634
    media_image1.png
    Greyscale

	Regarding claim 22 (Original), Suzuki discloses the wafer polishing pad of claim 21, wherein the ring (18) of the polishing [pad] is configured to buttress (i.e. support or give stability to) a portion of the polishing surface (top of pad 24) that extends beyond the platen (Fig. 3).
	Regarding claim 23 (Original), Suzuki discloses the wafer polishing pad of claim 21, wherein the wafer polishing pad (14, 24) comprises a first pad (24) and a second pad (14) that are joined together by an adhesive layer (“lower surface of the said polishing pad 24 is fixed to surface 14a of sub plate main body 14 using adhesive tapes or appropriate adhesives known to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-2011/0319000).
Regarding claim 5 (Original), Suzuki discloses the wafer polishing pad of claim 3, but fails to disclose a mark disposed on the bottom surface of the protrusion.
Applicant discloses that a mark, such as mark 400 may be a character, figure, or recession formed within the bottom surface 300a [Application publication; paragraph 0036] and is used to align the adhesive during attachment [Application publication; paragraph 0039].  While Suzuki fails to explicitly disclose a mark disposed on the bottom surface of the protrusion for alignment of the adhesive, one of ordinary skill in the art attaching an adhesive layer or double sided tape between table 12 and body 14, as directed by Suzuki, would have found it obvious to use the inner surface (a recession formed between ring 18 and main body 14) as a guide for aligning the adhesive because of the surface 14b area being covered is limited by the recess formed at the ring 18.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-2011/0319000) in view of Eppert (US-2002/0002027).
Regarding claims 8 (Original), Suzuki discloses the wafer polishing pad of claim 1, but fails to disclose
a second pad (26) disposed on (i.e. in contact with) the first pad (14, 24); and
an adhesive layer disposed between the first pad and the second pad.
However, Eppert (US-2002/0002027) teaches a second pad (polishing pad 1) disposed on a first pad (cushioning pad 2 and platen 4); and an adhesive layer disposed between the first pad (cushioning pad 2) and the second pad (1) (“adhesive layer usually is positioned between the polishing pad and the cushioning pad”) [Eppert; paragraph 0010].  Since Suzuki teaches a support for a polishing pad and Eppert teaches an improved polishing pad, it therefore would have been obvious to one of ordinary skill in the art to add a cushioning layer between the polishing pad and rigid base material of Suzuki as taught by Eppert in order to form a first pad comprising of the cushioning pad of Eppert and the rigid plate 14 of Suzuki as well as a second pad comprising the polishing pad 24 of Suzuki in order to better allow the polishing pad to conform to the surface of a wafer as is known in the art concerning cushioning pads.  
	Regarding claim 9 (Original), Suzuki, as modified, discloses the wafer polishing pad of claim 8, wherein a groove (74) is disposed on a second surface (upper surface of pad 24) of the second pad (redefined as the polishing pad 24 in claim 8), wherein the second surface (upper surface of pad 24) of the second pad (polishing pad 24) faces away from the first pad (redefined as cushioning layer of Eppert and rigid plate 14 of Suzuki in claim 8) (Fig. 16) [Suzuki; paragraph 0106].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-2011/0319000) in view of Crevasse (US-6,514,123).
Regarding claim 10 (Original), Suzuki discloses the wafer polishing pad of claim 1, but fails to disclose wherein a topmost portion of an edge region of a second surface (top surface) of the first pad (14, 24) is located at substantially the same level as that of a topmost portion of a 
	However, Suzuki teaches “the external diametrical dimensions of polishing pad 24 may be generally of any value” [Suzuki; paragraph 0077] and the plate body 14 makes it “possible to use a polishing pad 24 that is the same size or slightly larger than the external diametrical dimensions of rotation table 12” [Suzuki; paragraph 0077].  Since Suzuki’s plate 14 acts to enlarge the platen surface on which the polishing pad is attached, and since it is known in the art, as taught by Crevasse (US-6,514,123), to have the polishing pads (172) as large as the holding surface of the platen (170) for alignment purposes (Fig. 3), it therefore would have been obvious to one of ordinary skill in the art to have modified the edge region of the second surface (top surface of pad 24 of Suzuki) to extend out to the edge such that the edge region of a second surface (top surface) of the first pad (14, 24) is located at substantially the same level as that of a topmost portion of a central region of the second surface (top surface) of the first pad (14, 24) (Fig. 3), wherein the second surface (top surface) of the first pad (14, 24) is opposite to the first surface (14b) of the first pad (14, 24) (Fig. 3).

    PNG
    media_image1.png
    674
    634
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-5,554,064, US-5,931,724, US-6,244,941, US-7,572,173, US-2001/0031612, US-2015/0004886 are pertinent to claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/Examiner, Art Unit 3723